


SECOND AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT is entered into as of July 23, 2015, by and between Alon
USA GP, LLC, a Delaware limited liability company (“Employer” or the “Company”),
and Shai Even (“Executive”).
WHEREAS, the Company and Executive entered into that certain Executive
Employment Agreement, dated as of August 1, 2003 (as previously amended, the
“Agreement”); and
WHEREAS, pursuant to the Agreement, Executive has the ability to resign for
“Good Reason” and become entitled to, among other things, receive severance
payments;
WHEREAS, the parties wish to incentivize Executive to not exercise this right at
the present time in order to continue to provide services to the Company, as
reflected in this Second Amendment to Executive Employment Agreement (this
“Second Amendment”).
Terms not defined in this Second Amendment will have the meaning set forth in
the Agreement.
NOW, THEREFORE, the parties agree as follows:
1.
The first sentence of Section 1(b) is hereby amended and restated as follows:

“Throughout the term of this Agreement, the Company shall employ Executive and
Executive shall render services to Alon USA Energy, Inc. (“Alon Energy”) and
each of its subsidiaries in the capacity and with the title of Senior Vice
President and Chief Financial Officer and shall report to the Company’s Chief
Executive Officer.”
2.
The first sentence of Section 2(a) is hereby amended and restated as follows:

“From and after the date of the Second Amendment to Executive Employment
Agreement, Executive’s salary (“Base Compensation”) shall be $341,500 per year,
payable bi-weekly (unless the payroll practice of the Company changes to monthly
or semi-monthly) in arrears and subject to change only with the mutual written
consent of the Company and Executive, subject to annual merit increases for the
salaries of all salaried employees/management, including Executive.”
3.
The last sentence of Section 2(b) is hereby amended and restated as follows:

“For purposes of determining the Executive’s Target Bonus Amount under such
plan, the Executive shall participate at an amount equal to one hundred percent
(100%) of Base Compensation.”
4.
A new Section 1(c) is hereby added to the Agreement as follows:

“(c)    Executive shall be entitled to participate in and receive any additional
cash payment paid or other consideration given as a result of the consummation
of a Fundamental Transaction, if any, in an amount or manner comparable to such
consideration received by other executive officers of the Company.”
5.    Sections 10(a)-(c) of the Agreement are hereby amended and restated in
their entirety as follows:
"10.    Termination of Employment. (a) Employer may terminate Executive’s
employment hereunder at any for Cause immediately, or without Cause upon not
less than one hundred eighty (180) days prior written notice. For purposes
hereof, “Cause” shall mean: (i) conviction of a felony or a misdemeanor where
imprisonment is imposed for more than 30 days; (ii) commission of any act of
theft, fraud, dishonesty, or falsification of any employment or Employer
records; (iii) improper disclosure of Confidential Information; (iv) any
intentional action by the Executive having a material detrimental effect on the
Company’s reputation or business; (v) any material breach of this Agreement,
which breach is not cured within ten (10) business days following receipt by
Executive of written notice of such breach; (vi) unlawful appropriation of a
corporate opportunity; or (vii) intentional misconduct in connection with the
performance of any of Executive’s duties, including, without limitation,
misappropriation of funds or property of the Company, securing or attempting to
secure to the detriment of the Company any profit in connection with any
transaction entered into on behalf of the Company, any material
misrepresentation to the Company, or any knowing violation of law or regulations
to which the Company is subject. Upon termination of Executive’s employment with
the Company for Cause or without Cause, Executive shall be entitled to receive
his Base Compensation through the termination date and any annual bonus
entitlement, prorated for the number of months of employment for the fiscal year
in question, all accrued benefits and vacation to the date of termination (and
to the extent required by law), plus an additional amount of severance payment
equal to three year’s Base Compensation as in effect immediately before any
notice of termination.
(b)  Executive may terminate his employment hereunder for Good Reason upon not
less than thirty (30) days prior written notice. In the event of any such
termination, Executive shall be entitled to receive his Base Compensation
through the termination date and any annual bonus entitlement, prorated for the
number of months of employment for the fiscal year in question, all accrued
benefits and vacation to the date of termination (and to the extent required by
law), plus an additional amount of severance payment equal to three years’ Base
Compensation as in effect immediately before any notice of termination. “Good
Reason” means (i) without the Executive’s prior written consent, the Employer
changes Executive’s title or requires Executive to report to any person other
than the Company’s Chief Executive Officer, reduces his current
responsibilities, reduces Executive’s Base Compensation or the percentage of
Executive’s Base Compensation established as Executive’s maximum target bonus
percentage for purposes of Employer’s annual cash bonus plan, or fails to
continue in effect defined benefit pension plans having vesting and benefit
terms substantially similar to those of the defined benefit plans maintained by
the Company for the benefit of Executive prior to the Commencement Date, unless
an equitable arrangement (embodied in an ongoing substitute or alternative plan
providing the Executive with substantially similar benefits) has been made with
respect to such plan; (ii) any material breach of this Agreement, which breach
is not cured within ten (10) business days following receipt by Employer of
written notice of such breach; (iii) Employer requires Executive to be based at
an office or location that is more than thirty-five (35) miles from the location
at which Executive was based as of the Commencement Date, other than in
connection with reasonable travel requirements of Employer’s business; (iv) the
delivery by Employer of notice pursuant to Section 1 (c) of this Agreement that
it does not wish this Agreement to automatically renew for any subsequent year
or (v) at any time on or after the Transition Date.
(c)    Executive may submit his resignation at any time after July 31, 2010,
upon not less than thirty (30) days prior written notice. In the event of any
such termination, Executive shall be entitled to receive his Base Compensation
through the termination date and any annual bonus entitlement, prorated for the
number of months of employment for the fiscal year in question, all accrued
benefits and vacation to the date of termination (and to the extent required by
law), plus an additional amount of severance payment equal to nine months’ Base
Compensation as in effect immediately before any notice of termination.
“Transition Date” shall mean the date that is the 90th calendar day following
the closing of a Fundamental Transaction.  “Fundamental Transaction” means that
(A) Alon Energy shall, directly or indirectly, in one or more related
transactions, (i) consolidate or merge with or into (whether or not Alon Energy
is the surviving corporation) another person or persons, (ii) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of Alon Energy to another person, (iii) allow another
person to make a purchase, tender or exchange offer that is accepted by the
holders of more than the 50% of the outstanding shares of voting stock of Alon
Energy (not including any shares of voting stock of Alon Energy held by the
Person or Persons making or party to, or associated or affiliated with the
persons making or party to, such purchase, tender or exchange offer), (iv)
consummate a securities purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another person whereby such other person acquires
more than the 50% of the outstanding shares of voting stock of Alon Energy (not
including any shares of voting stock of Alon Energy held by the other person or
other persons making or party to, or associated or affiliated with the other
persons making or party to, such securities purchase agreement or other business
combination), or (v) reorganize, recapitalize or reclassify its Common Stock or
(B) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) is
or shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 50% of the aggregate ordinary voting
power represented by the issued and outstanding Common Stock and any corporate
functions or groups of personnel (i.e., treasury, credit, tax, legal,
information technology, supply) are relocated or transferred from or to such
person’s corporate offices.”
6.    The provisions of this Second Amendment supersede and replace in their
entirety any conflicting provision set forth in the Agreement.
IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first written above.
ALON USA GP, LLC






By /s/ Paul Eisman
Paul Eisman
Chief Executive Officer




EXECUTIVE






/s/ Shai Even
Shai Even


